DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to Applicant’s amendments filed on 12/21/2020.
Claims 27, 39, and 40 are amended.
Claims 27-44 are currently pending and have been examined.

Response to Applicant’s Arguments
5.	Claim Objections: Applicant’s amendments with respect to claims 27 and 39 that were objected have been considered. Examiner hereby withdraws the Claim Objections of these claims. 
6.	35 U.S.C. §112 Rejections: Applicant’s amendments with respect to claims 27-44 that were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been considered. Examiner hereby withdraws the 35 U.S.C. §112 Rejections of these claims. 
7.	35 U.S.C. §101 Rejections: Applicant’s arguments with respect to amended claims 1-14 that were rejected under 35 U.S.C. 101 have been considered but they are not persuasive because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Applicant’s Argument: From Applicant Arguments/Remarks, Applicant submits that the amended claims amount to significantly more and that there is an inventive concept in the claims. The claims further offer an improvement to an existing field of technology, namely, the field of electronic trading. Accurate and transparent 
Examiner respectfully submits that the claims do not offer an improvement to an existing field of technology because the additional elements (i.e., a memory and a processor) are recited at a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Also, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. See details of Claim Rejections - 35 USC § 101 in the section below.

Claim Rejections - 35 USC § 101
8.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Note: Examiner points Applicant to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

9.	Claims 27-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

10. 	Analysis: 
	Step 1: Statutory Category?: (is the claim(s) directed to a process, machine, manufacture or composition of matter?) - YES: In the instant case, claims 41-44 are directed to a method (i.e., process) and claims 27-39 are directed to a computing device (i.e., machine). 
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 27 recites the at least following limitations of “send a content bearing message provided by a content producer party to a content consumer party; monitor the user interaction, the user interaction comprising content consumer party interactions with the content bearing message; store the user interaction with a time stamp, the time stamp to permit temporal correlation of the user interaction with a commission, map the user interaction to the content consumer party; apply the content interaction rule set to the user interaction to obtain a respective value for the user interaction; and allocate the respective value to the commission due to the content producer party from the content consumer party.” These limitations, as drafted, under its broadest reasonable interpretation, cover performance of the limitations in commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), namely allocating commissions based on tracked access and/or usage of such information. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the commercial or legal interactions, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, the additional elements (i.e., a memory and a processor) are recited at a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit) -- See MPEP 2106.05(f)(2). Accordingly, the claim is patent-ineligible. 
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 39 recites the at least following limitations of “send a content bearing message provided by a content producer party to a content consumer party; monitor the user interaction, the user interaction comprising content consumer party interactions with the content bearing message; store the user interaction with a time stamp, the time stamp to permit temporal correlation of the user interaction with a commission, map the user interaction to the content consumer party; apply the content interaction rule set to the user interaction to obtain a respective value for the user interaction; and allocate the respective value to the commission due to the content producer party from the content consumer party.” These limitations, as drafted, under its broadest reasonable interpretation, cover performance of the limitations in commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), namely allocating commissions based on tracked access and/or usage of such information. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the commercial or legal interactions, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit) -- See MPEP 2106.05(f)(2). Accordingly, the claim is patent-ineligible. 
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 40 recites the at least following limitations of “send a content bearing message provided by a content producer party to a content consumer party; monitor the user interaction, the user interaction comprising content consumer party interactions with the content bearing message; store the user interaction with a time stamp, the time stamp to permit temporal correlation of the user interaction with a commission, map the user interaction to the content consumer party; apply the content interaction rule set to the user interaction to obtain a respective value for the user interaction; and allocate the respective value to the commission due to the content producer party from the content consumer party.” These limitations, as drafted, under its broadest reasonable interpretation, cover performance of the limitations in mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mental processes, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In 
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, the claim is patent-ineligible. 
	Dependent claims 28-31, 43-44: Dependent claims 28-31, 43-44  add additional limitations of “wherein the rule comprises … wherein the condition comprises … wherein the content interaction rule set comprises … wherein the rule is …” These additional limitations merely refine and further limit the abstract idea of independent claims 27, 40 and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective independent claims 27, 40. No additional limitations introduced in these dependent claims taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, these dependent claims are patent-ineligible.  	
Dependent claims 32-38, 41-42: Dependent claims 32-38, 41-42 add additional limitations of “wherein the processor is further to generate a user interface to display … the content producer party by activation of a hyperlink … wherein the hyperlink and the content are contained in a message communicated to a computer … wherein the user interaction comprises opening a message … wherein the user interaction comprises a time of viewing a message … wherein the user interaction comprises forwarding a message …” These additional limitations do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit) -- See MPEP 2106.05(f)(2). Accordingly, these claims are patent-ineligible. 
	Therefore, claims 27-44 are rejected under 35 USC 101.

Conclusion
11. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
12.    The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: 
	Solberg et al. (U.S. Pub. No. 2007/0179873) teach transaction allocation.
	Galvin, JR. et al. (U.S. Pub. No. 2015/0052129) teach weighting sentiment information.
	Kim et al. (U.S. Pub. No. 2013/0305159) teach flip ahead.
13.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liz Nguyen whose telephone number is (571) 272-5414. The examiner can normally be reached on Monday to Friday 8:00 A.M to 5:00 P.M.
14.      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja, can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
15.      	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 




/LIZ P NGUYEN/
Examiner, Art Unit 3696

/Robert R Niquette/
Primary Examiner, Art Unit 3696